                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In Re:                                         )    CHAPTER 13
                                               )
   Kenneth Owens                               )    CASE NO. 18-15773
                                               )
                Debtor                         )    JUDGE ARTHUR I. HARRIS
                                               )
                                               )    OBJECTION TO THE TRUSTEE’S
                                               )    MOTION TO DISMISS CASE FOR
                                               )    FAILURE TO APPEAR AT MEETING
                                               )    OF CREDITORS

   *************************************************************************

         Now comes the Debtor, by and through the undersigned counsel, to hereby request this

Honorable Court to deny the Trustee’s Motion to Dismiss Case for Failure to Appear at Meeting of

Creditors.

          The Meeting of Creditors was scheduled for November 21, 2018. Debtor failed to appear

because he was required to take his daughter to the hospital for medical treatment. Debtor wishes to

proceed with this bankruptcy and will appear at the next hearing should this Court grant a

rescheduled Meeting of Creditors.

         Debtor prays the Trustee’s Motion is not granted.

                                                     Respectfully Submitted,

                                                     /s/Alexander V. Sarady
                                                     Alexander V. Sarady (0075500)
                                                     Rauser & Associates
                                                     614 West Superior Avenue
                                                     Cleveland, Ohio 44113
                                                     Telephone: (216) 263-6200
                                                     Facsimile: (216) 263-6202
                                                     asarady@ohiolegalclinic.com
                                                     Attorney for Debtor(s)




18-15773-aih       Doc 17    FILED 01/03/19        ENTERED 01/03/19 15:42:59          Page 1 of 2
                                 CERTIFICATE OF SERVICE

This is to certify that on January 3, 2019, a true and correct copy of the objection was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on the

court’s Electronic Mail Notice List.


Debtor’s Attorney:
Alexander V. Sarady, on behalf of Debtor, at asarady@ohiolegalclinic.com

Chapter 13 Trustee
Lauren Helbling, on behalf of the Chapter 13 Trustee at ch13trustee@ch13cleve.com


And by regular U.S. mail, postage prepaid on:

Kenneth Owens
2902 Woodhill Road Apt. 2
Cleveland, OH 44104


                                                     /s/Alexander V. Sarady
                                                     Alexander V. Sarady (0075500)
                                                     Rauser & Associates
                                                     950 Rockefeller Building
                                                     614 West Superior Avenue
                                                     Cleveland, Ohio 44113
                                                     Telephone: (216) 263-6200
                                                     Facsimile: (216) 263-6202
                                                     asarady@ohiolegalclinic.com
                                                     Attorney for Debtor(s)




18-15773-aih      Doc 17     FILED 01/03/19       ENTERED 01/03/19 15:42:59           Page 2 of 2
